DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Response to Election/Restriction Requirement filed on 16 December 2020.
Claim(s) 1-30 is/are pending and present for examination.  Claim(s) 1, 28, and 30 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings were received on 31 July 2018.  These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2020 is being considered by the examiner.
Election/Restrictions
The Restriction Requirement is withdrawn in view of Applicant’s Amendment and present arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 14, 15, 19-21, 23-25, and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curino et al, USPGPUB No. 2016/0306849, filed on 15 April 2015, and published on 20 October 2016.
As per independent claims 1, 28, and 30, Curino teaches:
A method, comprising:
receiving, at a first data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data {See Curino, [0030], wherein this reads over “The analytics systems 124-126 can be configured to query and manage data respectively included therein (e.g., the analytics system 124 can be configured to query and manage the data extracted from the end-user facing data management system 120 into the analytics system 124, etc.)”};
determining that the set of data includes at least a subset of data associated with a second data intake and query system {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”};
defining, by the first data intake and query system, a query processing scheme for obtaining and processing the set of data {See Curino, [0062], wherein this reads over “A query execution plan that includes five tasks (q.sub.1, q.sub.2, q.sub.3, q.sub.4, and q.sub.5) can be generated for the analytical query Q.”}, wherein defining the query processing scheme 
comprises: 
determining a subquery for the second data intake and query system, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data {See Curino, [0062], wherein this reads over “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”}, and
generating instructions for one or more worker nodes to receive and process results of the subquery to form processed results and to provide the processed results to the first data intake and query system {See Curino, [0093], wherein this reads over “The cache components 502-506 can each be substantially similar.  The cache components 502-506 can enable subquery deltas (e.g., a difference between intermediate query results for a subquery executed during differing time periods) to be transferred between the data centers 102-104 and/or the computing system 106.  Storage and computation within the data centers 102-104 and/or the computing system 106 can be utilized by the cache component 502-506 to store, retrieve, and compute intermediate query results.”};  and 
executing the query based on the query processing scheme {See Curino, [0032], wherein this reads over “Moreover, the query control component 128 can be configured to generate a result 134 responsive to the analytical query 130 based on the one or more intermediate query results received from the one or more data centers 102-104.”}
As per dependent claims 2 and 29, Curino teaches:
The method of claim 1, wherein the at least a subset of data is a second subset of data, and the processed results are second processed results, the method further comprising: 
determining that the set of data includes a first subset of data associated with the first data intake and query system, wherein defining the query processing scheme, further comprises: 
generating a subquery for the first data intake and query system, the subquery for the first data intake and query system identifying the first subset of data and a manner of processing the first subset of data {See Curino, [0062], wherein this reads over “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”}, and
generating instructions for one or more worker nodes to receive and process results of the subquery for the first data intake and query system to form first processed results and to provide the first processed results to the first data intake and query system  {See Curino, [0093], wherein this reads over “The cache components 502-506 can each be substantially similar.  The cache components 502-506 can enable subquery deltas (e.g., a difference between intermediate query results for a subquery executed during differing time periods) to be transferred between the data centers 102-104 and/or the computing system 106.  Storage and computation within the data centers 102-104 and/or the computing system 106 can be utilized by the cache component 502-506 to store, retrieve, and compute intermediate query results.”}. 
As per dependent claim 4, Curino teaches:
The method of claim 1, wherein the at least a subset of data is a second subset of data, and the processed results are second processed results, the method further comprising: 
determining that the set of data includes a first subset of data associated with the first data intake and query system, wherein defining the query processing scheme {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}, further comprises: 
generating a subquery for the first data intake and query system, the subquery for the first data intake and query system identifying the first subset of data and a manner of processing the first subset of data {See Curino, [0030], wherein this reads over “The analytics systems 124-126 can be configured to query and manage data respectively included therein (e.g., the analytics system 124 can be configured to query and manage the data extracted from the end-user facing data management system 120 into the analytics system 124, etc.)”}, and 
generating instructions for one or more worker nodes to receive and process results of the subquery for the first data intake and query system to generate first processed results, to combine and process the first processed results and the second processed results to form combined processed results and to provide the combined processed results to the first data intake and query system {See Curino, [0032], wherein this reads over “The query control component 128 can further receive one or more of the intermediate query results from one or more of the data centers 102-104. Moreover, the query control component 128 can be configured to generate a result 134 responsive to the analytical query 130 based on the one or more intermediate query results received from the one or more data centers 102-104. Thus, the query control component 128 can collate the result 134”}. 
As per dependent claim 5, Curino teaches:
The method of claim 1, wherein the at least a subset of data is a first subset of data, and the processed results are first processed results, the method further comprising:
determining that the set of data includes a second subset of data associated with a third data intake and query system, wherein defining the query processing scheme {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}, further comprises: 
generating a subquery for the third data intake and query system, the subquery for the third data intake and query system identifying the second subset of data and a manner of processing the second subset of data {See Curino, [0062], wherein this reads over “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”}; and
generating instructions for one or more worker nodes to receive and process results of the subquery for the third data intake and query system to form second processed results and to provide the second processed results to the first data intake and query system  {See Curino, [0093], wherein this reads over “The cache components 502-506 can each be substantially similar.  The cache components 502-506 can enable subquery deltas (e.g., a difference between intermediate query results for a subquery executed during differing time periods) to be transferred between the data centers 102-104 and/or the computing system 106.  Storage and computation within the data centers 102-104 and/or the computing system 106 can be utilized by the cache component 502-506 to store, retrieve, and compute intermediate query results.”}. 
As per dependent claim 6, Curino teaches:
The method of claim 1, wherein the first data intake and query system and the second data intake and query system each independently execute queries other than the query {See Curino, [0033], wherein this reads over “The data centers 102-104 can each include a proxy component. More particularly, the storage 114 of the data center 102 can include a proxy component 136, . . . , and the storage 118 of the data center 104 can include a proxy component 138. The proxy component 136, . . . , and the proxy component 138 of the data centers 102-104 are collectively referred to herein as the proxy components 136-138. The proxy components 136-138 can be deployed over the analytics systems 124-126. The query control component 128 of the computing system 106 can interact with the proxy components 136-138 of the data centers 102-104”}. 
As per dependent claim 14, Curino teaches:
The method of claim 1, wherein generating instructions for the one or more worker nodes comprises: 
obtaining a data ingest estimate for the subquery {See Curino, [0037], wherein this reads over “The query planner component 132 can be configured to generate the query execution plan for the analytical query 130 and the workload optimization component 140 can be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on bandwidth costs for data transfers between the data centers 102-104”};  and 
generating instructions for the one or more worker nodes based on the data ingest estimate {See Curino, [0038], wherein this reads over “The workload optimization component 140 can also be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions”}. 
As per dependent claim 15, Curino teaches:
The method of claim 1, wherein generating instructions for the one or more worker nodes comprises: 
determining a processing capability of the second data intake and query system {See Curino, [0038], wherein this reads over “The workload optimization component 140 can also be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions”};
determining a data ingest estimate for the subquery based on the processing capability {See Curino, [0038], wherein this reads over “The workload optimization component 140 can also be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions”};  and
generating instructions for the one or more worker nodes based on the data ingest estimate {See Curino, [0040], wherein this reads over “Accordingly, the workload optimization component 140 can be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on the data transfer measurements for each of the tasks as acquired by the measurement component 142”}. 
As per dependent claim 19, Curino teaches:
The method of claim 1, wherein generating instructions for the one or more worker nodes comprises:
determining a quantity of partitions to ingest the results of the subquery {See Curino, [0062], wherein this reads over “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”};  and generating instructions for the one or more 
worker nodes based on the quantity of partitions {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}. 
As per dependent claim 20, Curino teaches:
The method of claim 1, wherein defining the query processing scheme, further comprises: obtaining network access information from at least one worker node of the one or more worker nodes, wherein executing the query comprises communicating the network access information to the second {See Curino, [0110], wherein this reads over “Thus, for instance, several devices may be in communication by way of a network connection and may collectively perform tasks described as being performed by the computing device 1000”}. 
As per dependent claim 21, Curino teaches:
The method of claim 1, wherein generating the subquery comprises: 
determining a processing capability of the second data intake and query system {See Curino, [0038], wherein this reads over “The workload optimization component 140 can also be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions”};  and
generating the subquery based on the processing capability {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}. 
As per dependent claim 23, Curino teaches:
The method of claim 1, wherein generating the subquery is generated based on search configuration data associated with the second data intake and query system {See Curino, [0037], wherein this reads over “The query planner component 132 can be configured to generate the query execution plan for the analytical query 130 and the workload optimization component 140 can be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on bandwidth costs for data transfers between the data centers 102-104”}.
As per dependent claim 24, Curino teaches:
The method of claim 1, wherein the subquery includes instructions for the second data intake and query system to distribute the results of the subquery to a plurality of worker nodes of the one or more {See Curino, [0032], wherein this reads over “Thus, the query control component 128 can be configured to control the data centers 102-104 (e.g., control the analytics systems 124-126) to execute the tasks of the query execution plan for the analytical query 130 and transfer intermediate query results between the data centers 102-104. The query control component 128 can further receive one or more of the intermediate query results from one or more of the data centers 102-104. Moreover, the query control component 128 can be configured to generate a result 134 responsive to the analytical query 130 based on the one or more intermediate query results received from the one or more data centers 102-104. Thus, the query control component 128 can collate the result 134”}. 
As per dependent claim 25, Curino teaches:
The method of claim 1, wherein the subquery includes instructions for the second data intake and query system to communicate the results of the subquery to only one worker node of the one or more worker nodes, and wherein defining the query processing scheme further comprises generating instructions for the one worker node to distribute the results of the subquery to a plurality of worker nodes of the one or more worker nodes {See Curino, [0032], wherein this reads over “Thus, the query control component 128 can be configured to control the data centers 102-104 (e.g., control the analytics systems 124-126) to execute the tasks of the query execution plan for the analytical query 130 and transfer intermediate query results between the data centers 102-104. The query control component 128 can further receive one or more of the intermediate query results from one or more of the data centers 102-104. Moreover, the query control component 128 can be configured to generate a result 134 responsive to the analytical query 130 based on the one or more intermediate query results received from the one or more data centers 102-104. Thus, the query control component 128 can collate the result 134”}. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curino, in view of Hu et al, USPGPUB No. 2017/0103116, filed on 16 September 2016, and published on 13 April 2017.
As per dependent claim 7, Curino, in combination with Hu, discloses:
The method of claim 1, wherein the first data intake and query system and the second data intake and query system each independently receive queries other than the query  {See Hu, [0188], wherein this reads over “Each node in a multi-node database system hosts a database server. A server, such as a database server, is a combination of integrated software components and an allocation of computational resources, such as memory, a node, and processes on the node for executing the integrated software components on a processor, the combination of the software and computational resources being dedicated to performing a particular function on behalf of one or more clients”},
generate subqueries based on the queries, and execute the subqueries {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}. 
Curino is directed to the invention of geo-scale analytics with bandwidth and regulatory constraints.  Curino fails to expressly disclose a system “wherein the first data intake and query system and the second data intake and query system each independently receive queries other than the query.”  
Hu is directed to the invention of relational database organization for sharding.  Specifically, Hu discloses “[e]ach node in a multi-node database system hosts a database server” and “[a] server, such as a database server, is a combination of integrated software components and an allocation of computational resources, such as memory, a node, and processes on the node for executing the .

Allowable Subject Matter
Claims 3, 8-12, 13, 16-18, 22, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/Paul Kim/
Examiner
Art Unit 2169



/PK/